File Nos. 2-94930 811-4175 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 45 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 45 [X] (Check appropriate box or boxes.) DREYFUS CASH MANAGEMENT (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (h)(2) to Item 28 of the Registration Statement 4. Exhibit (o) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a Transfer Agency Agreement as Exhibit (h)(2) and a revised Rule 18f-3 Plan as Exhibit (o) to Item 28 to this Registration Statement on Form N-1A. Parts A and B of Post-Effective Amendment No. 43 to the Registration Statement on Form N-1A filed on May 30, 2012 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, are incorporated by reference herein. DREYFUS CASH MANAGEMENT PART C. OTHER INFORMATION Item 28.
